Exhibit PLAN OF EXCHANGE BY WHICH China International Tourism Holdings, Ltd. (a Nevada corporation) SHALL ACQUIRE ChengkaiLogistic Co Ltd. (a corporation organized under the laws of the Peoples’ republic of China) 1 I. RECITALS 1 1. The Parties to this Plan of Exchange: 4 (1.1) China International Tourism Holdings, Ltd 4 (1.2) Chengkai Logistic Co Ltd 4 2. The Capital of the Parties: 4 (2.1) The Capital of CIHS 4 (2.2) The Capital of Chengkai 4 3. Transaction Descriptive Summary: 4 4. SEC compliance. 2 5. Nevada compliance. 2 6. Audited Financial Statements. 2 II. PLAN OF REOGANIZATION 3 1. Conditions Precedent to Closing. 3 (1.1) Shareholder Approval. 3 (1.2) Board of Directors. 3 (1.3) Due Diligence Investigation. 3 (1.4) The rights of dissenting shareholders, 3 (1.5) All of the terms, covenants and conditions 3 (1.6) Delivery of Audited Financial Statements 3 2. Conditions Concurrent and Subsequent to Closing. 4 (2.1) Delivery of Registered Capital of Chengkai. 4 (2.2) Acquisition Shares Issuance . .5 3. Plan of Acquisition 4 (3.1) Exchange and Reorganization: 4 (3.2) Issuance of Common Stock: .4 (3.3) Closing/Effective Date: 5 (3.4) Surviving Corporations 5 (3.5) Rights of Dissenting Shareholders: 5 (3.6) Service of Process and Address: 5 (3.7) Surviving Articles of Incorporation: 5 (3.8) Surviving By-Laws: 5 (3.9) Further Assurance, Good Faith and Fair Dealing: 5 (3.10) General Mutual Representations and Warranties. 5 (3.10.1) Organization and Qualification. 6 (3.10.2) Corporate Authority. 6 (3.10.3) Ownership of Assets and Property. 6 (3.10.4) Absence of Certain Changes or Events. 6 (3.10.5) Absence of Undisclosed Liabilities. 7 (3.10.6) Legal Compliance. 7 (3.10.7) Legal Proceedings. 8 (3.10.8) No Breach of Other Agreements. 8 (3.10.9) Capital Stock. 8 (3.10.10) SEC Reports. 8 (3.10.11) Brokers' or Finder's Fees. 8 (3.11) Miscellaneous Provisions 8 (3.11.1) 8 (3.11.2) 9 (3.11.3) 9 (3.11.4) 9 (3.11.5) 9 (3.11.6) 9 4. Termination 13 5. Closing 13 6. Merger Clause 13 The Remainder of this Page is Intentionally left Blank 2 PLAN OF EXCHANGE BY WHICH China International Tourism Holdings, Ltd. (a Nevadacorporation) SHALL ACQUIRE Chengkai Logistic Co Ltd. (a corporation organized under the laws of the Peoples’ Republic of China) This
